UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-K FOR ANNUAL AND TRANSITION REPORTS PURSUANT TO SECTIONS13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number of issuing entity:001-35324 Fixed Income Trust For Goldman Sachs Subordinated Notes, Series 2011-1 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor and sponsor: 001-35323 Fixed Income Client Solutions LLC (Exact name of depositor and sponsor as specified in its charter) Delaware 27-4404514 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Fixed Income Client Solutions LLC 214 N. Tryon Street, Suite 2636 Charlotte, North Carolina (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (877) 421-7858 Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered 6.75% Callable Class A Trust Certificates
